Exhibit99.1 Press Release Frontier Communications to Acquire Verizon Assets Creating Nation's LargestPure Rural Communications Services Provider Premier Provider of Voice, Broadband and Video Services STAMFORD, Conn.(BUSINESS WIRE)May. 13, 2009 Frontier Communications Corporation (NYSE: FTR) today announced that it has signed a definitive agreement with Verizon Communications Inc. (NYSE: VZ) under which Frontier will acquire approximately 4.8 million access lines from Verizon. The all stock transaction is valued at approximately $8.6 billion. The transaction will create the largest pure rural communications services provider and the nation’s fifth largest incumbent local exchange carrier (ILEC) with more than 7 million access lines, 8.6 million voice and broadband connections and 16,000 employees in 27 states.
